This suit is by one partner against the other, for a dissolution, an account, and a receiver. The grounds of complaint are: a failure by the defendant to fulfill his partnership obligations, his neglect and refusal to proceed with any efficiency in the business, his fraudulent appropriation of the funds, and his fraudulent voluntary conveyance of his separate property to his son, for the purpose of placing it beyond the reach of creditors of the firm, so as to leave the complainant's separate property liable for the debts of the firm beyond its assets, and giving notice of such transfer to the mercantile agency, for the purpose of ruining the credit of the firm.
The answer of the defendant denies some of these charges, but not all. The voluntary transfer of his separate property, and the notice of it to the mercantile agency, are not denied. These, in connection with some other matters not denied, are sufficient to show that the defendant had deliberately resolved *Page 389 
to break up and ruin the business of the firm. And the personal relations of the two partners are such that they can never carry on the business together to advantage. The injunction must be retained, and a receiver appointed.
The motion to dissolve is denied, with costs. The costs of the motion for receiver must abide the event.*
* Decree affirmed, 9 C. E. Gr. 589.
 *Page 172